Title: To Thomas Jefferson from William Fleming, 22 June 1776
From: Fleming, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        Wmsburg, 22d. June, 1776. 3 o’clock, P.M.
                    
                    I, being inform’d that the post is to set out in an hour, have just left the committee appointed to prepare a form of government to give you a summary of their proceeding. The inclosed printed plan was drawn by Colo. G. Mason and by him laid before the committee. They proceeded to examine it clause by clause, and have made such alterations as you will observe by examining the printed copy and the manuscript together; tho’ I am fearful you will not readily understand them, having made my notes in a hurry at the table, as the alterations were made. I left the committee debating on some amendments proposed to the last clause, which they have probably finished, as the bell, for the meeting of the house, is now ringing. This business has already taken up about a fortnights time, I mean in committee.
                    As some of your friends have, no doubt, given you a history of our late election of delegates to serve in congress, and of the spirit (evil spirit I had almost said) and general proceedings of our convention, I shall, for the present, forbear any animadversions thereon: indeed, were I ever so much inclined to it the time would not allow me.
                    There were found on board the transport brought up by the two Barons [Barrons], 200 matrasses, 100 tents, 3 hhds. rum, and 2 barrels of Gun Powder.
                    Purdie has promised to pack up your books, and Colo. Tom to carry them to Tuckahoe. He this day told me you desired him to enquire, of me, something about Vatels law of nations. You did not mention it in your letter to me. I can lend you a copy for a few months which [when?] you return to Virginia. I am Dr. Sr. yr. friend & serv.,
                    
                        Wm. Fleming
                    
                    
                        N.B. Mr. Wythe was at Port royal Thursday night, and will be in town tomorrow.
                    
                